The petitioner was prosecuted in the police court of the city of Los Angeles. He was charged with vagrancy under section 647
of the Penal Code of California, *Page 552 
subdivision 5 thereof, and was convicted and sentenced to be confined in the city jail of Los Angeles for a period of 180 days. We are asked to hold that the police court exceeded its jurisdiction in pronouncing this sentence and particularly in that the petitioner was sentenced to the city jail, whereas it is contended that the law directs such imprisonment to be in the county jail. As authority for this claim it is said that article X of the charter of Los Angeles established a police court, and that section 647 of the Penal Code is controlling as to the penalty for the offense of which petitioner was convicted. The provision of the charter above mentioned was held to be void by the supreme court in Fleming v. Hance,153 Cal. 162 [94 P. 620]. The same case also decided that although the present charter of the city of Los Angeles provides for the establishment of a police court, the city has not taken advantage of its authority in that regard and that, therefore, the scope of legislative control remains as provided in section 1 of article VI of the constitution, in which the legislature is given power to create police or other inferior courts in any incorporated city or town.
[1] Sections 2 and 15 of chapter 267 of the Statutes of 1913 apply here and not section 647 of the Penal Code. These sections expressly authorize the judgment pronounced against the petitioner. Los Angeles is a city of the first and one-half class and the provisions last mentioned confer jurisdiction on the police court of a city of that class over misdemeanors, punishable by fine or imprisonment or both, committed in the city, where such police court is held, and provide further that upon conviction of such an offense the person "shall upon the order of the judge before whom such conviction is had, be imprisoned in the city jail," etc.
The writ is discharged and the petitioner remanded.
Finlayson, P. J., and Works, J., concurred. *Page 553